DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed on 10/07/2022 in which claims 1 and 15 have been amended, claims 1-18 are further pending in the instant application and are examined on the merits herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Response to Arguments
Claim Objections
The objections to claim 15 have been withdrawn in view of the amendments to the claims.

Claim Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
The instant application is a 371 of PCT/US19/17200 filed on 02/02/2019, which claims priority to provisional Application no. 62/628,032 filed on 02/08/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/628,032, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not provide support in the specification for the limitations of claims 10-11 and 14-15 in the instant application. Regarding claims 10 and 11, Application no. ‘032 does not provide support for the methods by which the fluid impermeable material is deposited on the anastomotic connector. Regarding claims 14 and 15, Application no. ‘032 does not provide support for varying or not varying the column pitch of the anastomotic connector. Accordingly, claims 10-11 and 14-15 do not receive priority of the application filed on 02/08/2018.
Priority is given for claims 1-9, 12-13, and 16-18 to the prior-filed application, Application No. 62/628,032, filed on 02/08/2018.
Priority is given to claims 10-11 and 14-15 to the prior-filed application, PCT/US19/17200, filed on 02/02/2019. 

Information Disclosure Statement
The information disclosure statement filed on 02/01/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign patent documents WO2011/14987 and WO2000/024330 have not been provided in full nor have translated abstracts been provided and therefore have not been considered. All other references in the IDS dated 02/01/2022 have been considered.  

Drawings 
The drawings are objected to because the word “hand” is spelled as “hemd” and “hend” in Fig. 1-2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    389
    351
    media_image1.png
    Greyscale

Fig. 4 of Kleshinski.

Claims 1-2, 7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 5,755,778 to Kleshinski (PTO-892) in view of Foreign application no. WO2017/040336 A1 to Saum (PTO-892) and Foreign application no. WO2015/195668 A1 to Lenihan (PTO-892).
Regarding claim 1, Kleshinski discloses an anastomotic connector (30 connector) comprising: a one piece anastomotic connector (col. 4 lines 16-19) comprising: an arterial portion (32 arterial portion) having a first open end (16 first open end) and a second open end (14 second open end) and implantable within an arterial passageway (col. 4 lines 35-44), a venous portion (40 venous portion) having a first tubular segment (Fig. 4 as annotated above- 100 tubular segment) with a single open end (col. 4 line 21; Fig. 4 as annotated above- 102 open end), the first tubular segment (Fig. 4 as annotated above- 100 tubular segment) implantable within a venous passageway (col. 4 lines 45-50), and a tubular body portion (34 body portion) in fluid communication with a second end (Fig. 4 as annotated above – 104 second end) of the venous portion (40 venous portion) and with an opening (38 opening) formed in the arterial portion (32 arterial portion) between the first open end (16 first open end) and the second open end (14 second open end), at least a portion of the tubular portion (34 body portion) being configured to be disposed outside the arterial passageway and the venous passageway (col. 4 lines 44-50, in use the system does not require the entirety of 34 body portion to be covered by a body vessel) such that the one piece anastomotic connector creates a connection between the arterial passageway and the venous passageway without a fistula (col. 3-4 lines 67 and 1-11), wherein the first and second openings (16 and 14 first and second open ends) of the arterial portion (32 arterial portion) allow for undisturbed, full flow of blood into extremities of a patient downstream the anastomotic connector (col. 4 lines 40-44, 32 arterial portion bonds to the lumen of the blood vessel; Fig. 4 showing no structures that would impede blood flow in 32 arterial portion). 
Kleshinski differs from the instantly claimed invention in that Kleshinski fails to disclose that the first tubular segment is implantable substantially coaxially within a venous passageway and that an outer diameter of the venous portion is greater than an outer diameter of the arterial portion.
Saum teaches an anastomotic connector (1 connector) comprising a venous portion (11 venous portion) having a first tubular segment (15 and 17 tubular segment) with a single open end (19 outlet end), the first tubular segment (15 and 17 tubular segment) implantable substantially coaxially within a venous passageway (Fig. 9 showing 15 and 17 tubular segment implanted coaxially within a venous passageway).
Saum is considered to be analogous to the instantly claimed invention in that Saum teaches a device for anastomosis. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the venous portion of Kleshinski to include from the single open end the venous portion of Saum, because Saum teaches that the venous portion of their anastomotic device conditions blood flow to decrease turbulence and oscillatory shear stress on the downstream venous endothelium (see pg. 17-18 lines 18-23 and 1-3). 
Lenihan teaches an anastomotic connector (Fig. 12, 150 device) comprising a venous portion (Fig. 12, 104 venous portion) with an outer diameter that is greater than an outer diameter of the arterial portion (para. 0136 lines 1-8; Fig, 12, 102 arterial portion).
Lenihan is considered to be analogous to the instantly claimed invention in that Lenihan teaches a device for anastomosis between an artery and a vein. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the outer diameters of the venous and arterial portions of Kleshinski as modified by Saum such that the venous portion has an outer diameter greater than an outer diameter of the arterial portion as taught by Lenihan, because Lenihan teaches that this configuration is sufficient to hold the end portions of the device within their respective vessels (para. 0120 lines 1-7). 
Regarding claim 2, Kleshinski discloses that the tubular body portion (34 body portion) extends radially outward from the opening (38 opening) that is located at substantially a mid-portion of the arterial portion (Fig. 4, showing 34 body portion extending from 38 opening at the mid-portion of 32 arterial portion).
Regarding claim 7, Kleshinski discloses that the anastomotic connector (30 connector) is formed from a shape memory material (col. 4 lines 51-64, at least 14 and 16 collars and 40 venous portion are made from shape memory material).
Regarding claim 16, Kleshinski differs from the instantly claimed invention in that Kleshinski fails to disclose that the outer diameter of the arterial portion is from 3-5 mm.
Lenihan teaches that the outer diameter of the arterial portion is from 3-5 mm, specifically between 1-5 mm (para. 0143 lines 7-9).
The obviousness for modifying Kleshinski by the modifications of Lenihan is explained in the rejection of claim 1 above.
Regarding claim 17, Kleshinski differs from the instantly claimed invention in that Kleshinski fails to disclose that the outer diameter of the open end of the venous portion is from about 5 to 7 mm.
Lenihan teaches that the outer diameter of the open end of the venous portion is from about 5 to 7 mm, specifically between 3-10 mm (para. 0143 lines 10-12).
The obviousness for modifying Kleshinski by the modifications of Lenihan is explained in the rejection of claim 1 above.

Claims 3-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski, Saum, and Lenihan as applied to claim 1 and further in view of Foreign application no. WO2013/187927 to Donadio (PTO-892).
The teachings of Kleshinski, Saum, and Lenihan are described in the rejection of claim 1 above.  
Regarding claim 3, the combined teachings of Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to disclose that the venous portion includes an anchoring device on the single open end that extends radially outwardly at an acute angle from a longitudinal axis of the venous portion.
Donadio teaches an anchoring device (Fig. 1A, 22 flanges) on an open end that extends radially outwardly at an acute angle from a longitudinal axis of the venous connector (para. 0036 lines 6-10; Fig. 1A, 21 barb angle).
Donadio is considered to be analogous to the instantly claimed invention in that Donadio teaches an anastomotic connector. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the single open end of the venous portion of Kleshinski, Saum, and Lenihan to further include the anchoring device of Donadio, because Donadio teaches that utilizing an anchoring device will ensure that the system does not dislodge from the vessel wall (see para. 0053 lines 14-15).  
Regarding claim 4, the combined teachings of Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to disclose an anchoring device configured to lie adjacent a venous vessel wall.
Donadio teaches an anchoring device configured to lie adjacent (para. 0014 lines 10-14; Fig. 6) or to penetrate a venous vessel wall (para. 0053 lines 13-15).
The obviousness for modifying Kleshinski, Saum, and Lenihan by the modifications of Donadio is explained in the rejection of claim 3 above. 
Regarding claim 5, Kleshinski discloses an anchoring device (44 barbs) configured to penetrate a venous vessel wall to seat the venous portion in the venous passageway (col. 4 lines 44-50).  
Regarding claim 6, the combined teachings of Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to disclose that the anastomotic connector is coated with a fluid impermeable material.
Donadio teaches an anastomotic connector coated with a fluid impermeable material (para. 0056 lines 4-10).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomotic connector of Kleshinski, Saum, and Lenihan to be coated with a fluid impermeable material as taught by Donadio, because Donadio teaches that a coating will ensure a leak-tight seal within the anastomotic connector (see para. 0056 lines 6-7).
Regarding claim 9, Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to disclose that the fluid impermeable material is a polymeric material.
Donadio teaches that the fluid impermeable material is a polymeric material (para. 0056 lines 4-10).
The obviousness for modifying Kleshinski, Saum, and Lenihan by the modifications of Donadio is explained in the rejection of claim 6 above.
Regarding claim 10-11, the combined teachings of Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to disclose that the fluid impermeable material is deposited onto the anastomotic connector by electrospinning or extrusion.
Donadio teaches that the fluid impermeable material (para. 0056 lines 4-10) is deposited by electrospinning (para. 0056 lines 13-18) or extrusion (para. 0056 lines 18-21).
While Donadio doesn’t explicitly teach a reason to use either electrospinning or extrusion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use either electrospinning or extrusion for depositing the fluid impermeable material on the anastomotic connector of Kleshinski, Saum, and Lenihan as these are techniques well known in the art for polymer fiber fabrication.
Regarding claim 12, Saum discloses coating the entirety of the anastomotic connector (pg. 16 lines 7-8); however, the combined teachings of Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to disclose coating the anastomotic connector with a fluid impermeable material.
Donadio teaches an anastomotic connector coated with a fluid impermeable material (para. 0056 lines 4-10).
The obviousness for modifying Kleshinski, Saum, and Lenihan by the modifications of Donadio is explained in the rejection of claim 6 above.
Regarding claim 13, the combined teachings of Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to disclose that the fluid impermeable material covers the arterial portion, the tubular body portion and the venous portion excluding an anchoring device, which remains uncoated.
Donadio teaches that the fluid impermeable material covers the arterial portion, the tubular body portion, and the venous portion excluding the anchoring device, which remains uncoated (para. 0053 lines 17-21).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomotic connector of Kleshinski, Saum, and Lenihan to be partially coated by a fluid impermeable material as taught by Donadio, because Donadio teaches that an uncoated anchoring device will ensure that the system does not dislodge from the vessel wall (see para. 0053 lines 20-21).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski, Saum, Lenihan, and Donadio as applied to claim 6 above, and further in view of P.G. Pub. no. US2014/0088623 to Yevzlin (PTO-892).
The combined teachings of Kleshinski, Saum, Lenihan, and Donadio are explained in the rejection of claim 6 above. 
Regarding claim 8, the combined teachings of Kleshinski, Saum, Lenihan, and Donadio differ from the instantly claimed invention in that they fail to teach that the fluid impermeable material is woven. 
Yevzlin teaches that the fluid impermeable material is woven (para. 0029 lines 1-5). 
Yevzlin is considered to be analogous to the claimed invention in that Yevzlin teaches an embodiment of an anastomotic connector. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the fluid impermeable material of Kleshinski, Saum, Lenihan, and Donadio to be woven as taught by Yevzlin, because Yevzlin teaches that a woven material will ensure a leak-tight seal of the anastomotic connector (see para. 0029 lines 1-3). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski, Saum, and Lenihan as applied to claim 1 above, and further in view of P.G. Pub. no. US2014/0088623 to Yevzlin (PTO-892).
The combined teachings of Kleshinski, Saum, and Lenihan are explained in the rejection of claim 1 above.
Regarding claims 14-15, the teachings of Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to teach that the anastomotic connector has a column pitch that varies or is substantially equivalent along the length of the anastomotic connector.
Yevzlin teaches a reason for having either a varying or substantially equivalent column pitch along the length of the anastomotic connector (para. 0020). A lower pitch would provide a higher degree of flexibility of the connector, while a higher pitch would provide a lower degree of flexibility. 
 Yevzlin is considered to be analogous to the claimed invention in that Yevzlin teaches an embodiment of an anastomotic connector. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomotic connector of Kleshinski, Saum, and Lenihan to have either a varied or substantially equivalent column pitch depending upon the particular application because Yevzlin teaches that changing the column pitch changes the flexibility or rigidity of the anastomotic connector (see para. 0020 lines 1-4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski, Saum, and Lenihan as applied to claim 1 above, and further in view of P.G. Pub. no. US2017/0035423 A1 to Shields (PTO-892).
	The combined teachings of Kleshinski, Saum, and Lenihan are explained in the rejection of claim 1 above.
	Regarding claim 18, the teachings of Kleshinski, Saum, and Lenihan differ from the instantly claimed invention in that they fail to teach that the tubular body portion is substantially perpendicular to the arterial portion.
	Shields teaches an anastomotic connector (100 connector) as a T-shape (para. 0029 lines 1-11).
	Shields is considered to be analogous to the instantly claimed invention in that Shields teaches an anastomotic connector. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomotic connector of Kleshinski, Saum, and Lenihan to make the tubular body portion substantially perpendicular to the arterial portion in a T-shape as taught by Shields, because Shields teaches using different shaped connections for different anatomies and surgical sites (see para. 0029 lines 11-16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linnae E. Raymond/Examiner, Art Unit 3781                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781